DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse (US PGPUB 2013/0263106; hereinafter “Fuse”) in view of To et al. (US Patent 10,318,265; hereinafter “To”), Mishra et al. (US PGPUB 2012/0144383; hereinafter “Mishra”), Hung et la. (US PGPUB 2015/0222637; hereinafter “Hung”) and in view of Anderson (US Patent 9,800,517; hereinafter “Anderson”).
Claim 1: (Currently Amended)
Fuse teaches a system, comprising:
a computing device comprising a processor and a memory (Fig. 1: Information Processing Apparatus 100 comprising CPU 101 and HDD 107);
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least ([0131] “Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium … The storage medium may include … a hard disk”):
store the installer for the application in a cache location of the computing device; and execute the installer from the cache location to install the application on the computing device ([0038] “A 32-bit major version installer 200 provides a user interface required for the installation of applications. The 32-bit major version installer 200 performs processing required for the installation of applications according to a user's request … Each installer is stored in the RAM 103 and then executed by the CPU 101. Execution information and temporary data are stored in the RAM 103.”).


obtain a package file comprising an installer for an application, the package file exported from a network environment associated with an enterprise (Col. 7 Ln. 3: “These products may include not only desktop applications to be delivered to virtual desktop instances as virtualized application packages, but may also include server products … and/or applications to be delivered as executable files (e.g., application binaries or machine images) to be installed on an end user's computing device or virtual desktop instance. In some embodiments, once the enterprise catalog service is used to create a catalog or portfolio of desktop applications, these applications may be installed as virtualized application packages by end user at a later time (e.g., on-demand).”);
store a management agent in a location of the computing device, the management agent configured to communicate with a management service of the network environment (Col. 21 Ln. 38: “an application delivery agent … and a desktop application management module … may be installed on the end user's computing resources instance 438. In various embodiments, computing resource instance 438 may be a physical computing device … Desktop application delivery agent 436 (which may be a client component of desktop application fulfillment platform 420) may be configured to communicate with various fulfillment platform control place services 426 in order to fulfill requests to subscribe to, install, and/or execute applications selected through desktop application management module 432 … desktop application management module 432 is an application that may be installed on the end user's computing resource instance 438 to allow the end user to interact with desktop application 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse with the package file and management agent as taught by To in order to “benefit customer organizations by increasing standardization, enforcing compliance with organizational policies, reducing the costs of compliance, and improving agility” (To Col. 3 Ln. 56).

With further regard to Claim 1, Fuse in view of To does not teach the following, however, Mishra teaches:
write the hash of the installer to a registry of the computing device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of the manifest may be based on a hash result stored on the computing device at the time the component was installed. For example, some operating systems employ a database, which may be called a ‘registry,’ to store information about software … Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value for each manifest associated with the component. This hash result value may be used to subsequently identify any corruption of the manifest.” [0045] “The hash key 278 is the result of operating hash function 228 on an uncorrupted version of payload 274.”); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of To with the registry and hash confirmation as taught by Mishra in order to “to ensure that the … files received by the computer system are authentic and safe to install” (Mishra [0008]).

With further regard to Claim 1, Fuse in view of To and Mishra does not teach the following, however, Hung teaches:
execute the management agent from the location to register the computing device with the management service ([0034] “an ‘application management agent,’ maintains and updates the enterprise policies locally on the mobile device (e.g., by communicating with a remote management server at the enterprise),” wherein the “management server” is the “management service” [0124-0126] “Once installed on personal mobile device … application management agent 1412 may generate the following: … a first ‘workspace’ cryptographic key … a second ‘workspace’ cryptographic key” [0128] “The above keys may be stored, for example, in a ‘keychain’ service provided by the mobile operating system (e.g., iOS keychain service) for application management agent 1414 with an attribute that restricts access to only when personal mobile device 1404 is unlocked … maintaining the keys as encrypted during backup and disallowing device migration,” wherein the “cryptographic keys” are device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of To and Mishra with the device registration process as taught by Hung since “benefit from a secure, isolated execution environment” (Hung [0030]).

With further regard to Claim 1, Fuse in view of To, Mishra and Hung does not teach the following, however, Anderson teaches:
receive a registration confirmation from the management service (Col. 15 Ln. 63: “the master node resource 118 then communicates all virtual cloud network 106 configuration criteria to the virtual switch containers on each compute node resource 104. The master node resource 118 may also provide a foundation for the implementation of a network overlay mesh 108 between all compute node resources 104” Col. 16 Ln. 27: “after the participant user has been registered with the management resource 102, the management resource 102 may deploy various application containers to a participant user's compute node resources 104 on demand, as required for specific computing tasks.” Col. 14 Ln. 55: “each compute node resource 104 will be assigned an identification (ID) by which the compute node resource 104 can be identified or tracked, such as by the node tracker 114, or by compute node resources 102 on a virtual cloud network 106,” wherein the assignment of an “identification (ID)” is serves as a confirmation that the “compute node resource” has been registered.); and 
, by the management agent, the application to the management service as a managed application installed on the computing device (Col. 17 Ln. 28: “Once the application container has been executed and run by the compute node resource 104, and the compute node resource 106 has completed the computing task, any processed data that was resultant from the computing task will be transferred to a data storage location for retrieval by the customer user. … In other embodiment, such as for computing tasks that did not require use of any task data, resultant data obtained from the computing tasks will nonetheless be sent to a data storage location as configured within the management resource 102”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of To, Mishra and Hung with the device registration process as taught by Anderson since “there remains a need for a system, a method, and a computer program for facilitating distributed computing via a plurality of compute node resources interconnected over a virtual cloud network” (Anderson Col. 1 Ln. 55).

Claim 2: 
Fuse in view of To, Mishra, Hung and Anderson teaches the system of claim 1, and Mishra further teaches:
wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least update the managed application to a current version of the managed application ([0023] “in some embodiments, an updated 

Claim 3: 
Fuse in view of To, Mishra, Hung and Anderson teaches the system of claim 1, and Hung further teaches:
wherein the management agent is executed in an instance in which a first logon event for the computing device is identified ([0045] “Embodiments of application management agent 106 include bootstrapping functionality 212, which performs a series of operations upon an initial installation and launch of application management agent 106” [0133] “when a wrapped enterprise application 1414 launches for the first time it will register with and obtain its initial security policy and credentials from application management agent 1412.”).

Claim 4: 
Fuse in view of To, Mishra, Hung and Anderson teaches the system of claim 1, and Fuse further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: 
write a version number of the installer to the registry of the computing device ([0054] “The registry information 300 lists the registry information of the information processing apparatus 100 and stores the information of the application 240 installed in the information processing apparatus 100. The registry information 300 stores version information 301” [0057] “The installer information 310 stores version information 311” 
confirm the version number of the installer in response to receipt of the registration confirmation ([0073] “The installer execution unit 201 analyzes whether the ProductCode 312 stored in the installer information 310 is stored in the registry information 300. If the code coinciding with the ProductCode 312 is included in the ProductCode 302 of the registry information 300 (YES in step S501), the installer execution unit 201 determines that the major -version application is installed.”); and 
wherein identification of the application as the managed application occurs in response to confirmation of the version number of the installer ([0084] “In step S506, the installer execution unit 201 activates the installer management screen”).  

Claim 6: (Currently Amended)
Fuse in view of To, Mishra, Hung and Anderson teaches the system of claim 1, and Mishra further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to unpack the installer from the package file ([0026] “Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value,” wherein it is well-known that a “package” is unpacked in order to install the application stored within. [0030] “an update server may organize files into components, which are in turn placed into packages, which are in turn organized by versions.” [0057] “external server 280 may store groups of files in packages…. an appropriate unit of software that can be 

Claim 8: (Currently Amended)
Fuse teaches a method, comprising: 
storing the installer for the application in a cache location of a client device; and executing the installer from the cache location to install the application on the client device ([0038] “A 32-bit major version installer 200 provides a user interface required for the installation of applications. The 32-bit major version installer 200 performs processing required for the installation of applications according to a user's request … Each installer is stored in the RAM 103 and then executed by the CPU 101. Execution information and temporary data are stored in the RAM 103.”).

With further regard to Claim 1, Fuse does not teach the following, however, To teaches:
obtaining a package file comprising an installer for an application, the package file exported from a network environment associated with an enterprise (Col. 7 Ln. 3: “These products may include not only desktop applications to be delivered to virtual desktop instances as virtualized application packages, but may also include server products … and/or applications to be delivered as executable files (e.g., application binaries or machine images) to be installed on an end user's computing device or virtual desktop instance. In some embodiments, once the enterprise catalog service is used to ;
storing a management agent in a location of the client device, the management agent configured to communicate with a management service of the network environment (Col. 21 Ln. 38: “an application delivery agent … and a desktop application management module … may be installed on the end user's computing resources instance 438. In various embodiments, computing resource instance 438 may be a physical computing device … Desktop application delivery agent 436 (which may be a client component of desktop application fulfillment platform 420) may be configured to communicate with various fulfillment platform control place services 426 in order to fulfill requests to subscribe to, install, and/or execute applications selected through desktop application management module 432 … desktop application management module 432 is an application that may be installed on the end user's computing resource instance 438 to allow the end user to interact with desktop application fulfillment platform 420 through desktop application delivery agent 436,” wherein the “Desktop application delivery agent 436” and “fulfillment platform control place services 426” are the management agent and management service respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse with the package file and management agent as taught by To in order to “benefit customer organizations by increasing standardization, enforcing compliance with organizational policies, reducing the costs of compliance, and improving agility” (To Col. 3 Ln. 56).

With further regard to Claim 8, Fuse in view of To does not teach the following, however, Mishra teaches:
writing a hash of the installer to a registry of the client device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of the manifest may be based on a hash result stored on the computing device at the time the component was installed. For example, some operating systems employ a database, which may be called a ‘registry,’ to store information about software … Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value for each manifest associated with the component. This hash result value may be used to subsequently identify any corruption of the manifest.” [0045] “The hash key 278 is the result of operating hash function 228 on an uncorrupted version of payload 274.”); and
confirming the hash of the installer ([0052] “The hash value that results from operating the hash function on the file is then compared at act 606 to the stored hash key”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of To with the registry and hash confirmation as taught by Mishra in order to “to ensure that the … files received by the computer system are authentic and safe to install” (Mishra [0008]).


executing the management agent from the location to register the computing device with the management service ([0034] “an ‘application management agent,’ maintains and updates the enterprise policies locally on the mobile device (e.g., by communicating with a remote management server at the enterprise),” wherein the “management server” is the “management service” [0124-0126] “Once installed on personal mobile device … application management agent 1412 may generate the following: … a first ‘workspace’ cryptographic key … a second ‘workspace’ cryptographic key” [0128] “The above keys may be stored, for example, in a ‘keychain’ service provided by the mobile operating system (e.g., iOS keychain service) for application management agent 1414 with an attribute that restricts access to only when personal mobile device 1404 is unlocked … maintaining the keys as encrypted during backup and disallowing device migration,” wherein the “cryptographic keys” are device specific, as disclosed by Hung. [0145] “security policies and credentials provided by remote management server 1410 to application management agent 1412”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of To and Mishra with the device registration process as taught by Hung since “benefit from a secure, isolated execution environment” (Hung [0030]).

With further regard to Claim 8, Fuse in view of To, Mishra and Hung does not teach the following, however, Anderson teaches:

identifying, by the management agent,  the application to the management service as a managed application installed on the client device (Col. 17 Ln. 28: “Once the application container has been executed and run by the compute node resource 104, and the compute node resource 106 has completed the computing task, any processed data that was resultant from the computing task will be transferred to a data storage location for retrieval by the customer user. … In other embodiment, such as for computing tasks that did not require use of any task data, resultant data obtained from the computing tasks will nonetheless be sent to a data storage location as configured within the management resource 102”).  


Claim 9: 
Fuse in view of To, Mishra, Hung and Anderson teaches the method of claim 8, and Mishra teaches further comprising updating the managed application to a current version of the managed application ([0023] “in some embodiments, an updated version of the component may be installed, which may be the case when the goal is to update software”).  

Claim 10:
Fuse in view of To, Mishra, Hung and Anderson teaches the method of claim 8, and Hung further teaches:
wherein the management agent is executed in an instance in which a first logon event for the computing device is identified ([0045] “Embodiments of application management agent 106 include bootstrapping functionality 212, which performs a series of operations upon an initial installation and launch of application management agent 106” [0133] “when a wrapped enterprise application 1414 launches for the first time it 

Claim 11: 
Fuse in view of To, Mishra, Hung and Anderson teaches the method of claim 8, and Fuse teaches further comprising: 
writing a version number of the installer to the registry of the client device ([0054] “The registry information 300 lists the registry information of the information processing apparatus 100 and stores the information of the application 240 installed in the information processing apparatus 100. The registry information 300 stores version information 301” [0057] “The installer information 310 stores version information 311” [0060] “The registry information 300 and the installer information 310 are used at the time of the installation processing executed by the installers 200 and 220.”);
confirming the version number of the installer in response to receiving the registration confirmation ([0073] “The installer execution unit 201 analyzes whether the ProductCode 312 stored in the installer information 310 is stored in the registry information 300. If the code coinciding with the ProductCode 312 is included in the ProductCode 302 of the registry information 300 (YES in step S501), the installer execution unit 201 determines that the major -version application is installed.”); and
wherein identifying the application as the managed application occurs in response to confirming the version number of the nstaller ([0084] “In step S506, the installer execution unit 201 activates the installer management screen”).  


Fuse in view of To, Mishra, Hung and Anderson teaches the method of claim 8, and Mishra teaches further comprising unpacking the installer from the package file ([0026] “Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value,” wherein it is well-known that a “package” is unpacked in order to install the application stored within. [0030] “an update server may organize files into components, which are in turn placed into packages, which are in turn organized by versions.” [0057] “external server 280 may store groups of files in packages…. an appropriate unit of software that can be downloaded may be identified by the mapping. In the illustrated example, that unit of software is a package.”).  

Claim 15: (Currently Amended)
Fuse teaches a non-transitory, computer-readable medium comprising machine-readable instructions that, when executed by a processor, cause a computing device to at least ([0131] “Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium … The storage medium may include … a hard disk”): 
store the installer for the application in a cache location of the computing device; and execute the installer from the cache location to install the application on the computing device ([0038] “A 32-bit major version installer 200 provides a user interface required for the installation of applications. The 32-bit major version installer 200 

With further regard to Claim 15, Fuse does not teach the following, however, To teaches:
obtain a package file comprising an installer for an application, the package file exported from a network environment associated with an enterprise (Col. 7 Ln. 3: “These products may include not only desktop applications to be delivered to virtual desktop instances as virtualized application packages, but may also include server products … and/or applications to be delivered as executable files (e.g., application binaries or machine images) to be installed on an end user's computing device or virtual desktop instance. In some embodiments, once the enterprise catalog service is used to create a catalog or portfolio of desktop applications, these applications may be installed as virtualized application packages by end user at a later time (e.g., on-demand).”);
store a management agent in a location of the computing device, the management agent configured to communicate with a management service of the network environment (Col. 21 Ln. 38: “an application delivery agent … and a desktop application management module … may be installed on the end user's computing resources instance 438. In various embodiments, computing resource instance 438 may be a physical computing device … Desktop application delivery agent 436 (which may be a client component of desktop application fulfillment platform 420) may be configured to communicate with various fulfillment platform control place services 426 in order to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse with the package file and management agent as taught by To in order to “benefit customer organizations by increasing standardization, enforcing compliance with organizational policies, reducing the costs of compliance, and improving agility” (To Col. 3 Ln. 56).

With further regard to Claim 15, Fuse in view of To does not teach the following, however, Mishra teaches:
write a hash of the installer to a registry of the computing device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of the manifest may be based on a hash result stored on the computing device at the time the component was installed. For example, some operating systems employ a database, which may be called a ‘registry,’ to store information about software … Upon validating a package upon install, for example, an installation of a component may write 
confirm the hash of the installer ([0052] “The hash value that results from operating the hash function on the file is then compared at act 606 to the stored hash key”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of To with the registry and hash confirmation as taught by Mishra in order to “to ensure that the … files received by the computer system are authentic and safe to install” (Mishra [0008]).

With further regard to Claim 15, Fuse in view of To and Mishra does not teach the following, however, Hung teaches:
execute the management agent from the location to register the computing device with the management service ([0034] “an ‘application management agent,’ maintains and updates the enterprise policies locally on the mobile device (e.g., by communicating with a remote management server at the enterprise),” wherein the “management server” is the “management service” [0124-0126] “Once installed on personal mobile device … application management agent 1412 may generate the following: … a first ‘workspace’ cryptographic key … a second ‘workspace’ cryptographic key” [0128] “The above keys may be stored, for example, in a ‘keychain’ 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of To and Mishra with the device registration process as taught by Hung since “benefit from a secure, isolated execution environment” (Hung [0030]).

With further regard to Claim 15, Fuse in view of To, Mishra and Hung does not teach the following, however, Anderson teaches:
receive a registration confirmation from the management service (Col. 15 Ln. 63: “the master node resource 118 then communicates all virtual cloud network 106 configuration criteria to the virtual switch containers on each compute node resource 104. The master node resource 118 may also provide a foundation for the implementation of a network overlay mesh 108 between all compute node resources 104” Col. 16 Ln. 27: “after the participant user has been registered with the management resource 102, the management resource 102 may deploy various application containers to a participant user's compute node resources 104 on demand, as required for specific computing tasks.” Col. 14 Ln. 55: “each compute node resource 
identify, by the management agent, the application to the management service as a managed application installed on the computing device (Col. 17 Ln. 28: “Once the application container has been executed and run by the compute node resource 104, and the compute node resource 106 has completed the computing task, any processed data that was resultant from the computing task will be transferred to a data storage location for retrieval by the customer user. … In other embodiment, such as for computing tasks that did not require use of any task data, resultant data obtained from the computing tasks will nonetheless be sent to a data storage location as configured within the management resource 102”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of To, Mishra and Hung with the device registration process as taught by Anderson since “there remains a need for a system, a method, and a computer program for facilitating distributed computing via a plurality of compute node resources interconnected over a virtual cloud network” (Anderson Col. 1 Ln. 55).

Claim 16: 

wherein the machine- readable instructions, when executed by the processor, further cause the computing device to at least update the managed application to a current version of the managed application ([0023] “in some embodiments, an updated version of the component may be installed, which may be the case when the goal is to update software”).  

Claim 17: Fuse in view of To, Mishra, Hung and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Hung further teaches:
wherein the management agent is executed in an instance in which a first logon event for the computing device is identified ([0045] “Embodiments of application management agent 106 include bootstrapping functionality 212, which performs a series of operations upon an initial installation and launch of application management agent 106” [0133] “when a wrapped enterprise application 1414 launches for the first time it will register with and obtain its initial security policy and credentials from application management agent 1412.”).

Claim 18: 
Fuse in view of To, Mishra, Hung and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Fuse further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: 

confirm the version number of the installer in response to receipt of the registration confirmation ([0073] “The installer execution unit 201 analyzes whether the ProductCode 312 stored in the installer information 310 is stored in the registry information 300. If the code coinciding with the ProductCode 312 is included in the ProductCode 302 of the registry information 300 (YES in step S501), the installer execution unit 201 determines that the major -version application is installed.”); and 
wherein identification of the application as the managed application occurs in response to confirmation of the version number of the installer ([0084] “In step S506, the installer execution unit 201 activates the installer management screen”).   

Claim 20: (Currently Amended)
Fuse in view of To, Mishra, Hung and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Mishra further teaches wherein the machine- readable instructions, when executed by the processor, further cause the computing device to unpack the installer from the package file ([0026] “Upon validating a package upon install, for example, an installation of a component may write into the .  

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of To, Mishra, Hung and Anderson as applied to Claims 1 and 15 above, and further in view of Jianu et al. (US PGPUB 2015/0193215; hereinafter “Jianu”).
Claim 5: 
Fuse in view of To, Mishra, Hung and Anderson teaches all the limitations of claim 1 as described above. Fuse in view of To, Mishra, Hung and Anderson does not teach the following, however, Jianu teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least 
write a size in bytes of the installer to the registry of the computing device ([0044] “the manifest 212 can include the following information for each selected application: … Size - Total size of the installer in bytes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of To, Mishra, Hung and Anderson with the installer size as taught by Jianu in order to  improve system security since the manifest, including the installer size, disclosed in Jianu “can be digitally signed to protect against tampering that would 

Claim 19: 
Fuse in view of To, Mishra, Hung and Anderson teaches all the limitations of claim 15 as described above. Fuse in view of To, Mishra, Hung and Anderson does not teach the following, however, Jianu teaches 
wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least write a size in bytes of the installer to the registry of the computing device ([0044] “the manifest 212 can include the following information for each selected application: … Size - Total size of the installer in bytes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of To, Mishra, Hung and Anderson with the installer size as taught by Jianu in order to  improve system security since the manifest, including the installer size, disclosed in Jianu “can be digitally signed to protect against tampering that would alter the information in the manifest and potentially cause malicious code to be installed on the target system 206” (Jianu [0045]).
 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of To, Mishra, Hung and Anderson as applied to Claims 6 and 13 above, and further in view of Deasy et al. (US PGPUB 2013/0130651; hereinafter “Deasy”).
Claim 7: 

wherein the package file is a version of a provisioning package file ([0020] “mobile application package 410 also includes a provisioning tool 420” [0021] “Upon installation of mobile application package 410, in step 510, the user launches provisioning tool 420 of mobile application package 410. In one embodiment, provisioning tool 420 provides a user interface to the user to input information into provisioning tool 420 that enables provisioning tool 420 to establish a connection (e.g., wireless) to virtual phone provisioning service 215.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of To, Mishra, Hung and Anderson with the installer size as taught by Deasy in order “to assist a user in retrieving virtual phone image 425 and other configuration information (e.g., policy configurations, additional mobile applications, etc.) from [a] virtual phone provisioning service” (Deasy [0020]).

Claim 14: 
Fuse in view of To, Mishra, Hung and Anderson teaches all the limitations of claim 13 as described above. Fuse in view of To, Mishra, Hung and Anderson does not teach the following, however, Deasy teaches:
wherein the package file is a version of a provisioning package file ([0020] “mobile application package 410 also includes a provisioning tool 420” [0021] “Upon 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of To, Mishra, Hung and Anderson with the installer size as taught by Deasy in order “to assist a user in retrieving virtual phone image 425 and other configuration information (e.g., policy configurations, additional mobile applications, etc.) from [a] virtual phone provisioning service” (Deasy [0020]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of To, Mishra, Hung and Anderson as applied to Claim 8 above, and further in view of Jianu and in view of Teal et al. (US Patent 8,950,007; hereinafter “Teal”).
Claim 12: 
Fuse in view of To, Mishra, Hung and Anderson teaches all the limitations of claim 8 as described above. Fuse in view of To, Mishra, Hung and Anderson does not teach the following, however, Jianu teaches further comprising: 
writing a size of the installer to the registry of the client device ([0044] “the manifest 212 can include the following information for each selected application: … Size - Total size of the installer in bytes”).


With further regard to Claim 12, Fuse in view of To, Mishra, Hung, Anderson and Jianu does not teach the following, however, Teal teaches further comprising: 
 confirming the size of the installer in response to receiving the registration confirmation; and wherein identifying the application as the managed application occurs in response to confirming the size of the installer (Col. 2 Ln. 57: “FIG. 10 illustrates a three-tiered console/manager/client architecture provided in accord with some implementations.” Col. 20 Ln. 53: “Upon an attempt to execute … installer 601, security infrastructure 600 employs (602) one or more interposition techniques to detect the attempt and to thereby facilitate identification of the particular code image to be executed. In the illustrated example, a 3-tuple [host/engine, hash, size] of elements available or ascertainable from the execution context of the interposed upon file system operation is compared against corresponding fields of an allow-type entry from whitelist 605.” Col. 22 Ln. 52: “code image 771 is executed based on allow-execute (X) protection attributes associated with the code image itself … Entry 606 of whitelist 605 is consulted in furtherance of allowed check 609 … in connection with an interposed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of To, Mishra, Hung, Anderson and Jianu with the confirmation of installer size as taught by Teal in order “to operationalize the often made (but difficult to keep) resolution to maintain the integrity of a clean system” (Teal Col. 10 Ln. 39).

Response to Arguments
Applicant's arguments, see Pages 9-14 of the Remarks filed December 22, 2020, with respect to the rejections under 35 U.S.C. 103 of Claims 1-20 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194